                  Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 1 of 15

                                                                                                      i,56 78p
                                                                                                    <b"          '   ^

                                                                                                 ^RECEIVED a en -^
                                                                                                                ^F/LED^
                                  IN THE UNITED STATES DISTRICT COURT ^/^ s OFF'C£ "^
                                    FOR THE DISTRICT OF PUERTO RICO /^ DEC Q ^ 9ma a


            UNITED STATES OF AMERICA,                                                          ^%?r/                    A
                                                                                                                            -^

            Plaintiff,                                                                               s
                                                                                                         tf y .s -9 ^

                                                                      CASE NO. 17-622 (FAB)
                                      V.




             [74] JUAN F. VELEZ-CEDENO
            a/k/a "Chato"
            Defendant.


                                    PLEA AND FORFEITURE AGREEMENT
                                     (Pursuant to Fed. R. Crim. P. ll(c)(l)(B))

          TO THE HONORABLE COURT:

              COMES NOW, the United States of America, by and through its attorneys for the District of

          Puerto Rico: W. Stephen Muldrow, United States Attorney; Myriam Y. Femandez-Gonzalez,


          Assistant United States Attorney and Chief, Criminal Division; Alberto R. Lopez-Rocafort,


          Assistant United States Attorney, Deputy Chief of the Gang Unit; and Maria L. Montanez-


 ^ // Concepcion, Assistant United States Attorney, along with Defendant, [74] Juan F. Velez-Cedeno
 Y'
          and his counsel Femando 0. Zambrana, and pursuant to Federal Rule of Criminal Procedure


          1 Uc)(l)(B), state to this Honorable Court that they have reached a Plea Agreement, the terms and

          conditions of which are as follows:


^\- V ^ 1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

             Defendant agrees to plead guilty to Count One of the Indictment.


             Count One of the Indictment charges, in sum and substance, that beginning on a date unknown,


          but no later than in or about the year 2010, and continuing up to and until the return of the instant


          Indictment, in the District of Puerto Rico and within the jurisdiction of this Court, the defendant
                  Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 2 of 15



          Plea ami Forfeiture Agreement


          [74] Juan F. Velez-Cedeno, did knowingly and intentionally, combine, conspire and agree with


          diverse other persons known and unknown to the Grand Jury, to commit an offense against the


          United States, that is, to knowingly and intentionally possess with intent to distribute and to

          distribute controlled substances^ to wit: in excess of two hundred and eighty (280) grams of a

          mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


          Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


          containing a detectable amount of heroin, a Schedule I, Narcotic Dmg Controlled Substance; in


          excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


          a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of

          a mixture or substance containing a detectable amount of marijuana, a Schedule I, Controlled


          Substance; within one thousand (1,000) feet of a real property comprising housing facilities owned

       by a public'"'""'"&
5^ ^ "J"'""""       housing authority,
                              """'""v' to wit: Virgilio Davila
                                          '""'"'"'"""    "~7Public
                                                               """ Housing
                                                                   "7""'       Project, Rafael Falin Ton'ech

          Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Caparra Public

          Housing Project, La Gardenias Public Housing Project, La Alambra Public Housing Project, Jose

          Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, Alegria Norte Public

 \j^/ Housing Project, Jardines de Catano Public Housing Project, Sierra Linda Public Housing Project,

          Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,

          Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

          Bayamon, Toa Baja, Catano, Naranjito, Comerio and Corozal, Puerto Rico, in violation of 21


          U.S.C. § 841(a)(l). All in violation of 21 U.S.C. §§ 846 and 860.
                       Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 3 of 15



               Plea and Forfeiture Agreement


                   2. MAXIMUM PENALTIES

                   The defendant understands that the penalty for the offense charged in COUNT ONE of the

               Indictment is: a term of imprisonment which shall not be less than 10 years and up to 2 terms of


               life in prison; a fine not to exceed $20,000,000.00; and a term of supervised release of not less


              than 10 years, in addition to any term of incarceration, pursuant to 21 U.S.C. §§841(b)(l)(A), 846,

               and 860.



                  However, based on the stipulated and agreed amount of narcotics possessed by the defendant,


              that is, at least 2KG but less than 3.5KG of cocaine, the defendant faces a minimum term of


               imprisonment of 5 years up to a maximum term of 80 years, a fine not to exceed $ 10,000,000.00,


              and a term of supervised release of at least 8 years in addition to any term of incarceration, pursuant


              to 21 U.S.C. §§841(b)(l)(B), 846, and 860.

 ^ ^/ 3. SENTENCING GUIDELINES APPLICABILITY

                  Defendant understands that the sentence will be left entirely to the sound discretion of the


              Court in accordance with 18 U.S.C. §§3551-86, and the United States Sentencing Guidelines


     ^ j (^ (hereinafter "Guidelines"), which have been rendered advisory by the United States Supreme
^>            Court decision in the consolidated cases United States v. Booker and United States v. Fanfan, 543


              U.S. 220 (2005). Furthermore, Defendant acknowledges that parole has been abolished and that

              the imposition of his sentence may not be suspended.
                   Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 4 of 15



           Plea ami Forfeiture Agreement


              4. SPECIAL MONETARY ASSESSMENT

              Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00), per


          count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C.


          §3013(a)(2)(A).

              5. FINES AND/OR RESTITUTION

              Defendant is aware that the Coml may, pursuant to USSG §5E1.2, order him to pay a fine.


              6. RULE ll(c)(l)(B) WARNINGS

              Defendant is aware that his sentence is within the sound discretion of the sentencing judge and


          of the advisory nature of the Guidelines, including the Guidelines Policy Statements, Application

          and Background Notes. Furthermore, the Defendant understands and acknowledges that the Court


          is not a party to this Plea and Forfeiture Agreement and thus, is not bound by this agreement or the
  /
          sentencing calculations and recommendations contained. The Defendant specifically


          acknowledges that the Court has jurisdiction and authority to impose any sentence within the

          statutory maximum set for the offense to which Defendant is pleading guilty. Defendant is aware


^\jL/ that the Court may accept or reject the Plea and Forfeiture Agreement, or may defer its decision


          whether to accept or reject the Plea and Forfeiture Agreement until it has considered the pre-


          sentence investigation report. See Fed. R. Crim. P. ll(c)(3)(A). Should the Court impose a


          sentence up to the maximum established by statute, Defendant cannot, for that reason alone,


          withdraw his guilty plea, and will remain bound to fulfill all of the obligations under this Plea and

          Forfeiture Agreement. See Fed. R. Crim. P. 1 l(c)(3)(B).
                  Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 5 of 15



          Plea ami Forfeiture Agreement


              7. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES


                               SENTENCING GUIDELINES CALCULATION TABLE
                                  AS TO COUNT ONE OF THE INDICTMENT
           Based on the amount of controlled substance stipulated by the parties, that is at          26
           least 2KG but less than 3.5 KG of cocaine, the Base Offense Level shall be 26,
           pursuant to the Drug Quantity Table in U.S.S.G. § 2D1. 1.

           Protected Location [U.S.S.G. § 2D1.2(a)(l)]                                                +2
           Possession of a Dangerous Weapon [U.S.S.G. § 2Dl.l(b)(l)]                                  +2

           Should defendant clearly demonstrate acceptance of responsibility for the offense,         -3

           defendant's base offense level shall be further reduced by three (3) levels, pursuant
           toU.S.S.G.§3EU.


           TOTAL OFFENSE LEVEL                                                                        27
           Assuming a Criminal History Category of I,                                               (70-87)
           Assuming a Criminal History Category of II,                                              (78-97)
           Assuming a Criminal History Category of III,                                            (87-108)
           Assuming a Criminal History Category of IV,                                             (100-125)
           Assuming a Criminal History Category of V,                                              (120-150)
           Assuming^ Criminal History Category of VI,                                              (130-162)



             8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

             The parties do not stipulate as to any Criminal History Category for Defendant.


^
    •^'
             9. SENTENCE RECOMMENDATION

             After due consideration of the relevant factors enumerated in 18 U.S.C. § 3553(a), the parties

          agree that the defendant will recommend a sentence of imprisonment of 70 months and the United


          States will recommend a sentence of imprisonment of up to 87 months. The parties further agree


          that criminal cases BY2014CR02199-1, BY2014CR02199-2, BY2014CR02199-3,

          BY2014CR02199-4, DLA2011G0260 and DLA2011G0261, are relevant conduct to the case of


                                                           5
        Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 6 of 15



Plea and Forfeiture Agreement


reference and that in the instant case the sentence shall be imposed pursuant to U.S.S.G. §5K2.23


and§5G1.3(b)(l).

    10. WAIVER OF APPEAL

    Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed by the

Court is 87 months or less, the defendant waives the right to appeal any aspect of this case's


judgment and sentence, including but not limited to the term of imprisonment or probation,


restitution, fines, forfeiture, and the term and conditions of supervised release.


    11. NO FURTHER ADJUSTMENTS OR DEPARTURES

   The United States and Defendant agree that no further adjustments or departures to


Defendant's total adjusted base offense level and no variance sentence under 18 U.S.C. § 3553


shall be sought by Defendant. The parties agree that any request by Defendant for an adjustment

or departure will be considered a material breach of this Plea and Forfeiture Agreement, and the


United States will be free to ask for any sentence, either guideline or statutory.


    12. SATISFACTION WITH COUNSEL

   Defendant represents to the Court that he is satisfied with counsel Fernando 0. Zambrana and


asserts that counsel has rendered effective legal assistance.


    13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

   Defendant understands that by entering into this Plea and Forfeiture Agreement he surrenders


certain rights as provided in this agreement. Defendant understands that the rights of criminal

Defendants include the following;

           a. If Defendant had persisted in a plea of not guilty to the charges. Defendant would
               have had the right to a speedy jury trial with the assistance of counsel. The trial may
             Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 7 of 15



     Plea ami Forfeiture Agreement


                     be conducted by a judge sitting without a jury if Defendant, the United States and
                     the judge agree.


                 b. If a jury trial is conducted, the jury would be composed of twelve lay persons
                     selected at random. Defendant and Defendant's attorneys would assist in selecting
                     the jurors by removing prospective jurors for cause where actual bias or other
                     disqualification is shown^ or by removing prospective jurors without cause by
                     exercising peremptory challenges. The jury would have to agree, unanimously,
                     before it could return a verdict of either guilty or not guilty. The jury would.be
                     instructed that Defendant is presumed innocent, that it could not convict Defendant
                     unless, after hearing all the evidence, it was persuaded of Defendant's guilt beyond
                     a reasonable doubt, and that it was to consider each charge separately.


                 c. If a trial is held by the judge without ajury, the judge would find the facts and, after
                     hearing all the evidence and considering each count separately, determine whether
                     or not the evidence established Defendant's guilt beyond a reasonable doubt.


                 d. At a trial, the United States would be required to present its witnesses and other
                     evidence against Defendant. Defendant would be able to confront those witnesses
                     and Defendant's attorney would be able to cross-examine them. In turn, Defendant
                     could present witnesses and other evidence on Defendant's own behalf. If the
                     witnesses for Defendant would not appear voluntarily, Defendant could require
"7 their attendance through the subpoena power of the Court.


                 e. At a trial, Defendant could rely on the privilege against self-incrimination to decline
                     to testify, and no inference of guilt could be drawn from Defendant s refusal to
\j ^ testify. If Defendant desired to do so, Defendant could testify on Defendant's own
                     behalf.


         14. STIPULATION OF FACTS

        The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this

     Plea and Forfeiture Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts


     therein are accurate in every respect and, had the matter proceeded to trial, that the United States


     would have proven those facts beyond a reasonable doubt.
        Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 8 of 15



Plea am/ Forfeiture Agreement


    15. FORFEITURE AGREEMENT

    Pursuant to this Plea Agreement, the defendant agrees to forfeit to the United States any drug


proceeds or substitute assets for that amount, which constitutes or is derived from proceeds


generated or traceable to the drug trafficking offense in violation of 21 U.S.C. §§841, 846 and 860.

Further, defendant shall forfeit to the United States any property constituting, or derived from,


proceeds obtained, directly or indirectly, as a result of said violations and any property used, or


intended to be used, in any manner or part, to commit, or to facilitate the commission of the said


violations up to the amount stated above. The defendant agrees to identify all assets over which


the defendant exercises or exercised control, directly or indirectly, within the past three years, or


in which the defendant has or had during that time any financial interest. The defendant agrees to

take all steps as requested by the United States to obtain from any other parties by any lawful

means any records of assets owned at any time by the defendant. Defendant agrees to forfeit to the


United States all of the defendant's interests in any asset of a value of more than $ 1,000 that, within


the last three years, the defendant owned, or in which the defendant maintained an interest, the


ownership of which the defendant fails to disclose to the United States in accordance with this

agreement.



    The defendant further agrees to waive all interest in any such asset in any administrative or


judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to


consent to the entry of orders of forfeiture for such property and waives the requirements of Federal


Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
                   Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 9 of 15



           Plea ami Forfeiture Agreement


          judgment. Defendant acknowledges that he understands that the forfeiture of assets is part of the


          sentence that may be imposed in this case and waives any failure by the court to advise him of this,


          pursuant to Rule 1 l(b)(l)(J), at the time his guilty plea is accepted.


              The defendant further agrees to waive all statutory challenges in any manner (including direct


          appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this


          Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or


          punishment. The defendant agrees to take all steps as requested by the United States to pass clear


          title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture

          proceeding. Defendant acknowledges that all property covered by this agreement is subject to


          forfeiture as proceeds of illegal conduct, giving rise to forfeiture and/or substitute assets for
   "7
^ L^ property otherwise subject to forfeiture.


              Defendant by agreeing to the forfeiture stated above, acknowledges that such forfeiture m not


          grossly disproportional to the gravity of the offense conduct to which defendant is pleading guilty.


          Defendant agrees that the forfeiture provisions of this plea agreement are intended to, and will,


          survive him, notwithstanding the abatement of any underlying criminal conviction after the


          execution of this agreement. The forfeitability of any particular property pursuant to this

          agreement shall be determined as if Defendant had survived, and that determination shall be

          binding upon Defendant's heirs, successors and assigns until the agreed forfeiture, including any


          agreed money judgment amount, is collected in full.
               Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 10 of 15



     Plea awf Forfeiture Agreement


         16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT

        This Plea and Forfeiture Agreement binds only the United States Attorney's Office for the

    District of Puerto Rico and Defendant. It does not bind any other federal district, state, or local


    authorities.


         17. ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

        This written agreement constitutes the complete Plea and Forfeiture Agreement between the


    United States, Defendant, and Defendant's counsel. The United States has made no promises or


    representations except as set forth in writing in this Plea and Forfeiture Agreement and deny the


    existence of any other term and conditions not stated herein.


        18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

        No other promises, terms or conditions will be entered unless in writing and signed by all

^   parties.


^ 19. VOLUNTARINESS OF GUILTY PLEA

        Defendant acknowledges that no threats have been made against him and that he is pleading

    guilty freely and voluntarily because he is guilty.




      (SPACE INTENTIONALLY LEFT IN BLANK)(CONTINUED ON THE NEXT PAGE)




                                                     10
                 Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 11 of 15




    Plea and Forfeiture Agreement


              20. BREACH AND WAIVER

              The defendant understands and agrees that if the defendant breaches the plea agreement, the


    defendant may be prosecuted and sentenced for all of the offenses the defendant may have


    committed. The defendant agrees that if the defendant breaches this plea agreement, the


    Government reserves the right to take whatever steps are necessary to nullify the plea agreement,


    including the filing of a motion to withdraw from the plea agreement and/or to set aside the


    conviction and sentence. The defendant also agrees that if he is in breach of this plea agreement,


    the defendant is deemed to have waived any objection to the reinstatement of any charges under




^
    the indictment, information, or complaint which may have previously been dismissed or which


    may have not been previously prosecuted.




^
    W. STEPHEN MULDROW
    ^Jnited States Attorney
    }           \         .     '
                                  \v
    •', 't
         •^

    v< \

    Myriam Y. Fern&iTidez-Gon^alt                             ^rnando 0. Zar
    Assistant m.S.•Attorney ' \                               Counsel for Dots
    Chief, CrirAinalDivision j                                Dated: / ^A
    Dated: _^\^-\At'

    ^2^ ^
    Alberto R. Lopez-Rocafort
                                                              ^y£-^         ^^^
                                                              Juan F. Velez-Cedteffo
                                                              Defendant
                                                                       ^/3/^/^
    Assistant United States Attorney
    Deputy Chief, Gang Unit                                   Dated:
    Dated: // ff^f /3.of<T


    LM^A^ ^-JW/^^
    Maria L. Montanez-Concepcion
    Assistant Ignited States Attorney
    Dated: M^^y-. tt.ft


                                                         11
                  Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 12 of 15



           Plea ami Forfeiture Agreement


                                           UNDERSTANDING OF RIGHTS

              I have consulted with my counsel and fully understand all of my rights with respect to the

           Indictment pending against me. Further, I have consulted with my attorney and fully understand


           my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,


           Application, and Background Notes which may apply in my case. I have read this Plea and

           Forfeiture Agreement and carefully reviewed every part of it with my attorney. My counsel has


           translated the plea agreement to me in the Spanish language and I have no doubts as to the contents


           of the agreement. I fully understand this agreement and voluntarily agree to it.


           Date:_L3^/jL2^ ^—^-^^ d^&f^
                                                                /Juan F. Velez-Cedeno
                                                               Defendant
              I am the attorney for Defendant. I have fully explained Defendant's rights to Defendant with
^. 7
\^ ^ respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing


           Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to


           Defendant the provisions of those guidelines which may apply in this case. I have carefully

           reviewed every part of this Plea and Forfeiture Agreement with Defendant. I have translated the


           plea agreement and explained it in the Spanish language to the defendant who has expressed having


           no doubts as to the contents of the agreement. To my knowledge, Defendant is entering into this


           Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

           consequences of Defendant's plea of guilty. ^^- _ ,.


           Date: ;,^/?/^^/«9-
                                                                          ;mando 0. Zambr96a
                                                                        Defense counsel




                                                           12
                  Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 13 of 15
           Plea and Forfeiture Agreement



                                             STIPULATION OF FACTS

                   In conjunction with the submission of the accompanying Plea Agreement in this case, the


           United States submits the following summary setting forth the version of the facts leading to

           defendant's acceptance of criminal responsibility for violating 21 U.S.C. §§841(a)(l), (b)(l)(A),

           846, 860 and 2.

               Beginning on a date unknown, but no later than in or about the year 2010, and continuing up


           to and until the return of the instant Indictment, in the District of Puerto Rico and within the

           jurisdiction of this Court, the defendant herein, did knowingly and intentionally, combine, conspire

           and agree with diverse other persons known and unknown to the Grand Jury, to commit an offense


           against the United States, that is, to knowingly and intentionally possess with intent to distribute

           and to distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of

           a mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


           Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


           containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in




  ^
           excess of five (5) kilograms of a mixture or substance containing a detectable amount ofcocaine»


           a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of

^\ a mixture or substance containing a detectable amount of marijuana, a Schedule I, Controlled


           Substance; within one thousand ( 1,000) feet of a real property comprising housing facilities owned

           by a public housing authority, to wit: Virgilio Davila Public Housing Project, Rafael Falin Torrech

           Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Caparra Public

           Housing Project, La Gardenias Public Housing Project, La Alambra Public Mousing Project, Jose

           Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, Alegria Norte Public

           Housing Project, Jardines de Catano Public Housing Project, Sierra Linda Public Housing Project,




                                                            13
            Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 14 of 15
     Plea and Forfeiture Agreement



     Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,

     Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

     Bayamon, Toa Baja, Catano, Naranjito, Comerio and Corozal, Puerto Rico, in violation of 21


     U.S.C. § 841(a)(l). All in violation of 21 U.S.C. §§846 and 860.

        The object of the conspiracy was to distribute controlled substances at the Virgilio Davila

     Public Housing Project, Rafael Falin Torrech Public Housing Project, Brisas de Bayamon Public

     Housing Project, Jardines de Caparm Public Housing Project, La Gardenias Public Housing

     Project, La Alambra Public Housing Project, Jose Celso Barbosa Public Housing Project, Los


     Jearmie Public Housing Project, Alegria Norte Public Housing Project, Jardines de Catano Public

     Housing Project, Sierra Linda Public Housing Project, Los Laureles Public Housing Project, Los

     Dominicos Public Housing Project, Villa Olga Ward, Rio Plantation Ward and El Polvorin Ward

     and other areas nearby, within the Municipalities of Bayamon, Toa Baja, Catano, Naranjito,


     Comerio and Corozal, Puerto Rico, all for significant financial gain and profit. Defendant Juan F.


     Velez-Cedeno, acted as a seller for the drug trafficking organization. As a seller, the defendant


     would sell street quantity amounts of heroin, cocaine, cocaine base and marijuana. While multiple

^^   kilograms of heroin, cocaine, cocaine base and marijuana were distributed during the conspiracy,


     for the sole purpose of this plea agreement, the defendant acknowledges that during the span of


     the conspiracy he possessed with intent to distribute at least 2KG but less than 3.5 KG of cocaine.


     The defendant also achiowledges that during the span of the conspiracy he possessed dangerous


     weapons including firearms to further the drug trafficking activities.


        At trial, the United States would have proven beyond a reasonable doubt that defendant [74]

     Juan F. Velez-Cedeno, is guilty as charged in COUNT ONE of the Indictment by presenting

     physical and documentary evidence, photographs, audio and video recordings, testimony of a




                                                      14
                Case 3:17-cr-00622-FAB Document 2292 Filed 12/03/19 Page 15 of 15
         Plea and Forfeiture Agreement



         forensic chemist as an expert witness, cooperating witnesses, as well as the testimony of law


         enforcement agents among others.


                 Discovery was timely made available to Defendant for review.




         ^[a^^ ^cJt^L^
         Maria L. Montanez-Concepcion                            /J^nando 0. Zam^ranc
         AssistantJ^nited States Attorney                          Counsel for DefQridgrit
         Dated: S^Z/^A/-c?-/^                                      Dated: /^/'^/^/^



                                                                /luan F. Velez-Cederfo
                                                                   Defendant
                                                                   Dated:




^   z
    L/




                                                       15
